

116 HR 1298 IH: Higher Education Dream Act of 2019
U.S. House of Representatives
2019-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1298IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2019Mr. Lewis (for himself and Mr. Gallego) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit discrimination in higher education against certain undocumented students on the basis
			 of immigration status, and for other purposes.
	
 1.Short titleThis Act may be cited as the Higher Education Dream Act of 2019. 2.Higher education for dreamer studentsPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:
			
				124.Nondiscrimination against dreamer students in higher education
 (a)In generalAn institution of higher education that receives Federal funds or financial assistance under any Federal program shall not discriminate or take adverse action against a Dreamer student on the basis of that individual’s immigration status.
 (b)EligibilityAn institution of higher education that receives Federal funds or financial assistance under any Federal program shall not prohibit a Dreamer student from applying for admission, nor shall it prohibit a Dreamer student who is accepted to that institution from enrolling.
 (c)AdmissionsAn institution of higher education that receives Federal funds or financial assistance under any Federal program shall not discriminate against or penalize in the admissions process a Dreamer student who is otherwise qualified for admission to the institution, on the basis of that individual’s immigration status, nor shall such an institution differentiate in the admissions process on the basis of residency between a United States citizen applicant and a Dreamer student applying from the same State.
 (d)Tuition rateAn institution of higher education that receives Federal funds or financial assistance under any Federal program shall not charge a greater rate of tuition than the rate charged for residents of the State in which the institution is located to a Dreamer student who, but for such individual’s immigration status, otherwise qualifies as a resident of the State in which the institution is located.
					(e)Confidentiality of information
 (1)ProhibitionNo officer or employee of the United States, of a State, or of an institution of higher education that receives Federal funds or financial assistance under any Federal program to which a Dreamer student applies for admission or enrolls, may—
 (A)use the information furnished by the Dreamer student to arrest, detain, or initiate removal proceedings against any person identified in that information;
 (B)make any publication whereby the information furnished by any particular Dreamer student can be identified; or
 (C)permit anyone other than an officer or employee of the Federal Government or the institution of higher education to which a Dreamer student applies or enrolls, to examine any information provided by a Dreamer student relating to that individual’s immigration status or qualifications to be a Dreamer student.
 (2)PenaltyWhoever knowingly uses, publishes, or permits information to be examined in violation of this subsection shall be fined not more than $50,000.
						(f)Definition of Dreamer student
 (1)In generalIn this section, the term Dreamer student means an individual who— (A)as defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)—
 (i)is not a national of the United States; (ii)maintains a residence in the United States;
 (iii)does not possess a valid immigrant visa, a valid nonimmigrant visa, or equivalent document demonstrating a lawful immigration status in the United States; and
 (iv)is not considered to be a nonimmigrant solely due to the application of section 244(f)(4) of such Act (8 U.S.C. 1254a(f)(4));
 (B)was younger than 18 years of age on the date on which the individual initially entered the United States;
 (C)has provided a list of each secondary school that the student attended in the United States; and (D) (i)has earned a high school diploma, the recognized equivalent of such diploma from a secondary school, or a high school equivalency diploma in the United States or is scheduled to complete the requirements for such a diploma or equivalent before the next academic year begins;
 (ii)has acquired a degree from an institution of higher education or is enrolled in a program for a baccalaureate degree or higher degree at an institution of higher education in the United States;
 (iii)at any time was eligible for a grant of deferred action under— (I)the June 15, 2012, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children; or
 (II)the November 20, 2014, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents; or
 (iv)has served in the uniformed services, as defined in section 101 of title 10, United States Code, for not less than 4 years and, if discharged, received an honorable discharge.
 (2)Hardship exceptionThe Secretary shall issue regulations that direct when an institution of higher education shall waive the requirement of subparagraph (B) or (C), or both, of paragraph (1) for an individual to qualify as a Dreamer student under such paragraph, if the individual—
 (A)demonstrates compelling circumstances for the inability to satisfy the requirement of such subparagraph (B) or (C), or both; and
 (B)satisfies the requirement of paragraph (1)(D).. 3.Federal aid eligibilitySection 484(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1091(a)(5)) is amended by inserting a Dreamer student (as defined in section 124(f)), after permanent resident of the United States,.
 4.Repeal of prohibitionSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.
		